UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7386



KRIS SARAYN KOLLYNS,

                                              Plaintiff - Appellant,

          versus


GEORGE   GINTOLI;   RUSSELL   HUGHES;   BRENDA
RICE-YOUNG; PAMELA M. CRAWFORD; SOUTH CAROLINA
DEPARTMENT OF MENTAL HEALTH; BEVERLY WOODS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-2552-3)


Submitted:   November 21, 2005         Decided:     December 12, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kris Sarayn Kollyns, Appellant Pro Se. Vinton DeVane Lide, VINTON
D. LIDE & ASSOCIATES, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kris Sarayn Kollyns appeals a district court order and

judgment adopting the magistrate judge’s report and recommendation,

granting the Appellees’ motion for summary judgment and dismissing

Kollyns’ civil rights complaint.    We agree with the district court

that Kollyns did not create a genuine issue of material fact with

respect to a serious medical need.      As such, we affirm for the

reasons stated by the district court.   Kollyns v. Gintoli, No. CA-

04-2552-3 (D.S.C. Aug. 18, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -